EXHIBIT 10.1



 

PREMIERWEST BANCORP



AMENDMENT TO EMPLOYMENT AGREEMENT
FOR JOHN ANHORN

     This Amendment dated effective April 24, 2008 (this “Amendment”) amends the
Employment Agreement by and among PremierWest Bancorp, PremierWest Bank, and
John Anhorn dated as of December 13, 2007 (the “Employment Agreement”).

1.      The Employment Agreement is amended to provide that effective on or
after August 1, 2008, Executive agrees to continue to serve in the positions and
perform the duties under the Employment Agreement on a part-time basis as an
at-will employee until his retirement or until terminated as provided in the
Employment Agreement. Executive acknowledges that the changes to his
compensation and schedule do not give rise to “Good Reason” for Executive to
terminate the Employment Agreement.   2.      Section 5.1 of the Agreement is
amended to add, “Effective on or after August 1, 2008 Executive and the Board of
Directors will agree on a reduced schedule and reduced annual base salary
commensurate with the new schedule.”   3.      Section 14 of the Agreement is
amended to change the calculation of the Transaction Bonus from 30% of
Executive’s Base Salary at the time of the Change in Control to “30% of the sum
of Executive’s Base Salary and annual SERP payments at the time of the Change in
Control.”   4.      Except as specifically set forth herein, the Employment
Agreement as previously executed shall continue in full force and effect as
written. Terms not otherwise defined in this Amendment shall have the meanings
set forth in the Employment Agreement.  

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

PREMIERWEST BANCORP    EXECUTIVE      By: /s/ Patrick G. Huycke      /s/ John
Anhorn       Patrick G. Huycke      John Anhorn       Chairman of the
Compensation Committee        PREMIERWEST BANK          By: /s/ Patrick G.
Huycke           Patrick G. Huycke           Chairman of the Compensation
Committee     




- 1 -



 

--------------------------------------------------------------------------------